PER CURIAM.
The Bernals bring this appeal from the final order of the Department of Health and Rehabilitative Services, Office of Public Assistance Appeal Hearings, affirming the department’s decision to deny the Bernals Medicaid reimbursement. Under the unique facts of this case and based on the scant record before us, we hold that the department did not establish the availability of third-party benefits and, thus, the existence of third-party liability. Consequently, we reverse the final order and remand the cause with directions that an order be entered granting the Bernals reimbursement of the medical expenses incurred by them in the treatment of their late son’s cancer.
REVERSED.
ZEHMER, C.J., and MINER and WOLF, JJ., concur.